United States Court of Appeals
                     For the First Circuit


No. 19-1896

                       JACKELINE BARBOSA,
    individually and on behalf of others similarly situated,

                      Plaintiff, Appellant,

  MARK ANDERSON, individually and on behalf of other similarly
 situated; DOUGLASS BAKER, individually and on behalf of others
                       similarly situated,

                           Plaintiffs,

                               v.

      MIDLAND CREDIT MANAGEMENT, INC; SCHREIBER/COHEN, LLC,

                     Defendants, Appellees,

                 LUSTIG, GLASER & WILSON, P.C.,

                           Defendant.


                          ERRATA SHEET

     The opinion of this Court issued on November 25, 2020, is
amended as follows:

     On page 9, line 1, replace "like to us" with "like us"